   8:20-cv-00450-RGK-PRSE Doc # 6 Filed: 11/16/20 Page 1 of 2 - Page ID # 18




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WALTER H. HOLLOWAY,                                           8:20CV450

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                   ORDER

VIRUSE-CORONER LABLING, et al.,

                     Defendants.


       This matter is before the court on its own motion. The above-captioned matter
has been provisionally filed on October 27, 2020. However, due to certain technical
defects, the Complaint cannot be further processed until such defects are corrected.
To assure further consideration of the Complaint, Plaintiff must correct the defects
listed below within 30 days. FAILURE TO CORRECT THE DEFECTS MAY
RESULT IN DISMISSAL OF THE COMPLAINT.

      1.     Plaintiff has failed to sign the Complaint (Filing 1) in accordance with
Federal Rule of Civil Procedure 11 and the court’s Local Rules. This matter cannot
proceed until the Complaint is signed.

        2.     Plaintiff has failed to sign the Application to Proceed in District Court
Without Prepaying Fees or Costs (Filing 2). The Application cannot be considered
until it is signed.

      IT IS THEREFORE ORDERED:

      1.   Plaintiff is directed to correct the above-listed technical defects on or
before December 16, 2020.

      2.     Failure to comply with this Memorandum and Order will result in
dismissal of this matter without prejudice and without further notice.

      3.     The Clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: December 16, 2020: deadline for
submission of a signed complaint and IFP application.
  8:20-cv-00450-RGK-PRSE Doc # 6 Filed: 11/16/20 Page 2 of 2 - Page ID # 19




       4.    No further review of this case shall take place until Plaintiff complies
with this order.

      Dated this 16th day of November, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
